Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 5-7 and 11 are amended, claims 13-20 are canceled and claims 21-28 are new.

Response to Arguments
	Applicants arguments regarding the 101 rejection of the claims have been considered and are persuasive.
	Applicant argues, regarding the well-understood, routine and conventional nature of the additional elements, that per MPEP 2107.07(a)(III) examiners should be careful to ensure the claim limitations before the examiner are the same as those found to be well-understood, routine, conventional by the courts. The additional elements under examination should be recited in the same manner, meaning they should be recited at the same high level of generality as in those court decisions. It is not enough that the additional elements are similar to the elements at issue in those cases. 
	In response, the examiner asserts that the additional elements recited in the amended claims URL address in a message to the computing device, the URL comprising one or more parameters based on the home location and, receiving a request…based on the selection of the URL do not represent well-understood, routine and conventional activity as identified by the courts. 

Allowable Subject Matter

Claims 1-12 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The prior art does not disclose the elements of the independent claims as evidenced by the lack of a prior art rejection. 	

The closest prior art is:

Conway - 2017/0322705 – Home services
In Para. 0051 Conway discloses:
In some examples, home services system 206 may receive data associated with the home 202 via wireless network system 214 though network/internet 204. The data may include general data associated with the home, such as age of home, building materials used in the home, whether there are fireplaces or wood stoves, type and age of appliances within the home, and the like. The data may further include neighborhood information, temporal (seasonal) data regarding the area, and claims information for similar homes in the area. Information associated with the user or owner of the home may also be received by the system 206. Data may also include data from various sensors in the home which may transmit the data in real-time such as sensors 212 in or near furnaces, water heaters, air conditioners, smoke detectors, carbon monoxide detectors, security systems, and various appliances. Such sensors 212 may be any suitable sensors for a device, for example, furnace sensors may include a flame sensor, carbon monoxide sensor, low fuel level sensor, ignitor sensor, and temperature sensor, or water heater sensors may include a flame sensor, ignitor sensor, leak sensor, and temperature sensor. For example, the sensor may provide data of flame status, carbon monoxide count, fuel level, ignitor status, and temperature reading. Accordingly, the home services system 206 may determine, based on the received information including sensor data, recommended services or products for the home. For example, a service may be to clean a flame sensor. The services may be based on features particular to the home (e.g., age, type of materials used, etc.) as well as aggregated data for similar structures or similar systems (e.g., insurance claim data).

	Conway does not disclose receiving a request for a customized recommendation. The system of Conway appears to transmit and receive data about the home automatically. Conway also does not disclose the request comprising one or more parameters included in a URL address selected at the computing device.
	Additionally, Conway does not disclose insurance claims having costs exceeding a threshold amount for homes located within a predetermined distance of the home.

Siekman – 2011/0270773 – Home maintenance recommendation tool
Abstract:
Embodiments of the present invention provide a home maintenance recommendation tool that is incorporated into a user's online financial account. The home maintenance recommendation tool, generally provides a user the ability to review, edit, submit, and track home maintenance repairs needed on the one or more properties owned by the user. The home maintenance recommendation tool receives information related to repairs that the property might need through information that is captured when the mortgage is originated, purchased, or serviced, or through purchases made by the user at a business using certain financial accounts. The home maintenance recommendation tool also provides the user the ability to search, identify, receive, and purchase products and services needed to make the suggested repairs through businesses that are strategic partners with the financial institution using the user's online financial account.

Similarly, Siekman does not disclose the particulars of the claimed subject matter although it seeks to address the same issues of providing recommendations to address risks associated with the home.

Decime - US 20020059193 A1 - System And Method For Tracking Usage Of Multiple Resources Provided From Multiple Locations
[0021] The present invention provides and employs a system, herein call the Broken Image Tracking ("BIT") system, for tracking user information for users of a web resource, such as a web site, web tool, or shared web application. With BIT, the web page generating program (e.g., a web tool program) inserts a "broken image" tag in various (or even all) of the web pages transmitted to a user. In general, a BIT tag is a HTML image tag (or equivalent) with a BIT URL, i.e., a URL that includes embedded user information and a broken image file designator. As used herein, a broken image file is a file that cannot be located, e.g., because it does not exist or because its directory path does not point to it. The BIT URL has a file path that directs the user's image-retrieving browser to an information gathering ("broken image") web server. With the designated broken image file in the URL, the broken image server will attempt but will not be able to find and retrieve to the browser the broken image file. This causes the broken image server to log (in its error log) the BIT URL, which includes the user information. In this way, user information can be collected and routed into a centralized repository, such as the error log within the broken image server. This can be extremely convenient--especially when relevant user information for a given web tool is being collected for users accessing the web tool through multiple implementations and/or instantiations of the web tool such as when a web tool is being implemented through various servers.

Siegrist - US 20080187125 A1 - METHOD AND APPARATUS FOR CONVERTING FORM INFORMATION TO PHONE CALL
[0023] When the second option 420 is selected, the customer enters his/her first and last name in text boxes 422, 424, his/her street address in text box 426 (the zip code specified in text box 212 of FIG. 2 is used to determine the city and state), phone number in text box 428 and email address in text box 430. When the customer presses the submit button 432, a message is sent to from the end user PC 120 to the seller's web server 110, and the message is relayed to the call server 140 (in other embodiments, the message may be sent directly from the end user PC 120 to the call server 140). The message can take the form of a URL, which may include the information entered by the customer, such as the customer's name, address, phone number and other information such as an identification number of the car in which the customer is interested.

Barman - US 20160019707 A1 - MIXED MEDIA FILE SYSTEM
[0046] A user field, for example, may include the user ID, name, email address, or username of the node creator. Additionally or alternatively, the user field may include a link to the user data item in a database that includes information about the user such as, for example, the user ID, email address, name, etc. of the user.

Burakoff - US 20020065896 A1 - Method And System For Electronic Delivery Of Sensitive Information
[0074] As described above, an e-mail message is sent to the user 14. The e-mail message includes a hyperlink (URL) pointing to the user information as it is stored on the logging computer 20. As an alternative, the e-mail message may be prepared as a HyperText Markup Language (HTML) document that would present the sensitive information to the user 14 without the user 14 having to "click-on" or access a hyperlink. Providing the e-mail message as an HTML document means that the investor does not have to launch a web browser to read the information--the sensitive information may be reviewed within the e-mail program.
The above publications represent the use of URLs, links, etc., to transmit information however the cited references do not disclose the limitations of the independent claims regarding the use of a URL comprising one or more parameters based on the home location which, when selected, sends a request for a customized recommendation.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694